Case 9:17-cv-80495-KAM Document 472 Entered on FLSD Docket 09/24/2019 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

                 CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN


   CONSUMER FINANCIAL PROTECTION
   BUREAU,

                     Plaintiff,

   v.

   OCWEN FINANCIAL CORPORATION;
   OCWEN MORTGAGE SERVICING, INC.;
   and OCWEN LOAN SERVICING, LLC


                     Defendants.


                 CASE NO. 9:17-CV-80496-MARRA-MATTHEWMAN


   OFFICE OF THE ATTORNEY GENERAL,
   THE STATE OF FLORIDA, Department of
   Legal Affairs,

   and

   OFFICE OF FINANCIAL REGULATION,
   THE STATE OF FLORIDA, Division of
   Consumer Finance,

                     Plaintiffs,

   v.

   OCWEN FINANCIAL CORPORATION;
   OCWEN MORTGAGE SERVICING, INC.;
   and OCWEN LOAN SERVICING, LLC


                     Defendants.
Case 9:17-cv-80495-KAM Document 472 Entered on FLSD Docket 09/24/2019 Page 2 of 6



      JOINT MOTION FOR EXTENSION OF TIME TO FILE AMENDED COMPLAINT
                     AND COMPLETE EXPERT DISCOVERY

      1. Plaintiffs, the Consumer Financial Protection Bureau (“Bureau”), Office of the Attorney
  General of the State of Florida, and Office of Financial Regulation of the State of Florida
  (collectively “Florida AG and OFR”), and Defendants, Ocwen Financial Corporation, Ocwen
  Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC (collectively, “Ocwen”) (collectively
  with the Bureau and Florida AG and OFR, “Parties”), pursuant to Local Rule 7.1 jointly request
  relief described below, for which there is good cause.
      2. On June 6, 2019, the Court entered an Order Re-Setting Pretrial Deadlines, where it set
  deadlines for all parties regarding the submission of rebuttal expert reports, sur-rebuttal expert
  reports, and completion of all expert depositions. DE 398.
      3. On September 5, 2019 the Court entered its Order Granting in Part and Denying in Part
  Defendants’ Motion to Dismiss (“September 5 Order”). DE 452.
      4. The Court stated in its September 5 Order that the Bureau “may file an Amended
  Complaint on or before September 27, 2019.” DE 452 at 68.
      5. On September 19, 2019, the Parties conferred about issues related to scheduling in this
  case. The Bureau and Defendants now jointly request that this Court enter an order: (a) extending
  the deadline for the Bureau’s filing of an Amended Complaint; and (b) extending any deadline
  for the Defendants’ filing of an answer to the Amended Complaint. The Bureau, Florida AG and
  OFR, and Defendants jointly request that this Court enter an order: (a) extending the deadline for
  rebuttal expert reports and disclosures; (b) extending the deadline for sur-rebuttal expert reports
  and disclosures; and (c) extending the deadline for conducting expert depositions. The current
  deadlines and deadlines agreed to among the Parties are as follows 1:




  1 The Parties recognize they need to file an updated joint scheduling report following the
  Bureau’s filing of an Amended Complaint. The Parties are currently working out remaining
  deadlines and plan to file their updated joint scheduling report within 20 days of the Bureau’s
  filing of its Amended Complaint, as directed in the Court’s September 5 Order. DE 452 at 68-69.
                                                    1
Case 9:17-cv-80495-KAM Document 472 Entered on FLSD Docket 09/24/2019 Page 3 of 6



       Event                          Current Deadline               Agreed Deadline

       Amended Complaint              September 27, 2019             October 4, 2019

       Answer to Amended                                             21 days after the Bureau
       Complaint                                                     files its Amended Complaint

       Rebuttal Expert Reports and    September 30, 2019             October 15, 2019
       Disclosures

       Sur-rebuttal Expert Reports    October 15, 2019               November 14, 2019
       and Disclosures

       Conducting Expert              November 4, 2019               December 13, 2019
       Depositions

     6. Good cause supporting this Joint Motion includes the need for additional time to fully
  address the issues raised in the Court’s September 5 Order in amending the complaint, and in
  completing expert discovery.
     7. Neither the Parties nor the Court would suffer any prejudice as a result of the extensions.
     8. This Joint Motion is made in good faith.

     For the foregoing reasons, the Plaintiffs and Defendants jointly agree and respectfully request
  the Court extend the deadlines as follows:
       Event                          Deadline

       Amended Complaint              October 4, 2019
       Answer to Amended              21 days after the Bureau
       Complaint                      files its Amended Complaint

       Rebuttal Expert Reports and    October 15, 2019
       Disclosures
       Sur-rebuttal Expert Reports    November 14, 2019
       and Disclosures
       Conducting Expert              December 13, 2019
       Depositions




                                                   2
Case 9:17-cv-80495-KAM Document 472 Entered on FLSD Docket 09/24/2019 Page 4 of 6



  Dated: September 24, 2019    Respectfully submitted,

                               Attorneys for Plaintiff,
                               BUREAU OF CONSUMER FINANCIAL PROTECTION

                               JOHN C. WELLS
                               Deputy Enforcement Director

                               JAMES T. SUGARMAN
                               Assistant Litigation Deputy

                               /s/ Jean M. Healey
                               Jean M. Healey
                               Phone: 202-435-7514
                               E-mail: jean.healeydippold@cfpb.gov
                               1700 G Street NW
                               Washington, DC 20552
                               Facsimile: (202) 435-7722




                               Respectfully Submitted,
                               Office of the Attorney General
                               The State of Florida
                               Department of Legal Affairs
                               Ashley Moody
                               Attorney General

                               /s/ Sasha Funk Granai
                               Sasha Funk Granai
                               Assistant Chief-Assistant Attorney General
                               Fla. Bar No.: 96648
                               Email: Sasha.Granai@myfloridalegal.com
                               Jennifer Hayes Pinder
                               Senior Assistant Attorney General
                               Fla. Bar No.: 17325
                               Email: Jennifer.Pinder@myfloridalegal.com
                               Victoria Butler
                               Director, Consumer Protection Division
                               Fla. Bar No.: 861250
                               Email: Victoria.Butler@myfloridalegal.com

                                         3
Case 9:17-cv-80495-KAM Document 472 Entered on FLSD Docket 09/24/2019 Page 5 of 6



                               3507 East Frontage Road, Suite 325
                               Tampa, FL 33607
                               Phone: 813-287-7950
                               Fax: 813-281-5515




                               Respectfully Submitted,

                               Office of Financial Regulations
                               The State of Florida
                               Division of Consumer Finance

                               By: /s/ Scott Fransen
                               Scott R. Fransen
                               Assistant General Counsel
                               Fla. Bar No.: 0994571
                               Email: Scott.Fransen@flofr.com

                               1313 N. Tampa St., Suite 615
                               Tampa, FL 33602
                               Telephone: 813-218-5364
                               Facsimile: 813-272-3752

                               Miriam S. Wilkinson
                               Chief Counsel
                               Fla. Bar No.: 972101
                               Email: Miriam.Wilkinson@flofr.com

                               Anthony Cammarata
                               General Counsel
                               Fla. Bar No.: 767492
                               Email: Anthony.Cammarata@flofr.com

                               The Fletcher Building
                               200 E. Gaines Street
                               Tallahassee, FL 32399-0370
                               Telephone: 850-410-9601




                                         4
Case 9:17-cv-80495-KAM Document 472 Entered on FLSD Docket 09/24/2019 Page 6 of 6



                               Respectfully submitted,

                               /s/ Sabrina M. Rose Smith
                               Sabrina M. Rose-Smith (pro hac vice)
                               Thomas M. Hefferon (pro hac vice)
                               GOODWIN PROCTER LLP
                               901 New York Ave., NW
                               Washington, DC 20001
                               Tel.: 202.346.4000
                               thefferon@goodwinlaw.com
                               srosesmith@goodwinlaw.com

                               Catalina E. Azuero (Fla. Bar No.: 821411)
                               GOODWIN PROCTER LLP
                               100 Northern Avenue
                               Boston, MA 02210
                               Tel.: 617.570.1000
                               cazuero@goodwinlaw.com

                               Laura A. Stoll (pro hac vice)
                               GOODWIN PROCTER LLP
                               601 S. Figueroa Street
                               Los Angeles, CA 90017
                               Tel.: 213.426.2500
                               lstoll@goodwinlaw.com

                               Bridget Ann Berry
                               Andrew Stuart Wein
                               GREENBERG TRAURIG, P.A.
                               777 South Flagler Drive, FL 33401
                               Tel.: 561.650.7900
                               berryb@gtlaw.com
                               weina@gtlaw.com

                               Attorneys for Defendants Ocwen Financial Corp., Ocwen
                               Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC




                                         5
